UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-6357



DONALD LEON SMILEY,

                                            Plaintiff - Appellant,

          versus


DAVID STANLEY PARKER, Former       Corrections
Officer; DAVID PIRRITELI, JR.,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. James C. Cacheris, Senior
District Judge. (CA-04-32-AM)


Submitted: May 13, 2004                          Decided:   May 19, 2004


Before WILKINSON, MOTZ, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Donald Leon Smiley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Donald L. Smiley seeks to appeal the district court’s

order dismissing his 42 U.S.C. § 1983 (2000) complaint for failing

to comply with the terms of a prefiling injunction.                  We have

reviewed   the   record   and   find   that   this   appeal   is   frivolous.

Accordingly, we dismiss the appeal on the reasoning of the district

court.     See Smiley v. Parker, No. CA-04-32-AM (E.D. Va. filed

Feb. 5, 2004 & entered Feb. 6, 2004).            We also revoke Smiley’s

status to proceed under the Prison Litigation Reform Act, see 28

U.S.C. § 1915(g) (2000), because it is clear that the district

court has dismissed at least three prior actions for failing to

state a claim upon which relief can be granted pursuant to 28

U.S.C. § 1915A(b)(1) (2000).       See Smiley v. Nottoway Correctional

Ctr., No. CA-00-74-AM (E.D. Va. Mar. 23, 2000); Smiley v. Virginia,

No. CA-00-161-AM (E.D. Va. Mar. 23, 2000); Smiley v. Nottoway

Correctional Ctr., No. CA-00-165-AM (E.D. Va. Mar. 20, 2000).             We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                                    DISMISSED




                                   - 2 -